Citation Nr: 1608413	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  12-24 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial evaluation greater than 10 percent for limitation of motion due to degenerative joint disease of the left knee.

2. Entitlement to an initial evaluation greater than 10 percent prior to March 24, 2015 and greater than 30 percent thereafter for instability of the left knee


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran served on active duty form October 1975 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that granted the Veteran's claim for service connection for a left knee disability, awarding a 10 percent rating for limitation of motion and a separate 10 percent rating for instability.  In a March 2015 decision the RO granted a 30 percent rating for left knee instability effective March 24, 2015.

In December 2014 the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2015 the Veteran submitted additional private treatment records dated in November 2010, April 2011, April and December 2012, April and May 2014, and March 2015.  In October 2015 the Board sent the Veteran a letter inquiring as to whether the Veteran wished to waive consideration of the evidence by the agency of original jurisdiction (AOJ).  In November 2015 the Veteran requested that his case be sent back to the AOJ for review of the additional evidence that was submitted.

Therefore, as the Veteran did not waive initial consideration of the new evidence by the AOJ, and the evidence is new and pertinent to the issues on appeal, the law requires that the Board return the appeal to the AOJ for initial consideration of the new evidence.  Upon remand, this new evidence, as well as any additional evidence submitted since the issuance of March 2015 supplemental statement of the case (SSOC), should be considered when readjudicating the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder since the issuance of the March 2015 supplemental statement of the case, including the private treatment records submitted in April 2015.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

